DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 15/950,238, which is now U.S. Patent No. 10,597,123, which is a continuation of application 15/419,035, which is now U.S. Patent No. 9,969,469.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,969,469.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-19 of US 9,969,469.  In other words, claims 1-19 of US 9,969,469 fully encompass the subject matter of claims 1-20 and therefore anticipate claims 1-20.  Since claims 1-20 are anticipated by claims 1-19 of US 9,969,469, claims 1-20 are not patentably distinct from claims 1-19 of US 9,969,469, regardless of any additional subject matter present in claims 1-19 of US 9,969,469.
Claims 1, 2, 5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 10,597,123.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5 and 8-10 are generic to all that is recited in claims 1-6 and 9 of US 10,597,123.  In other words, claims 1-6 and 9 of US 10,597,123 fully encompass the subject matter of claims 1, 2, 5 and 8-10 and therefore anticipate claims 1, 2, 5 and 8-10.  Since claims 1, 2, 5 and 8-10 are anticipated by claims 1-6 and 9 of US 10,597,123, claims 1, 2, 5 and 8-10 are not patentably distinct from claims 1-6 and 9 of US 10,597,123, regardless of any additional subject matter present in claims 1-6 and 9 of US 10,597,123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 20 is identical to dependent claim 11, which both depend from independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brodsky (US 7,238,075).
Brodsky discloses the same fin for a water sports board as claimed, as shown in Figures 1-4, where said water sports board or surfboard, defined as Part #20, includes a lower outer surface, defined as Part #21, with a plurality of lights, defined as Part #30 or 130, and a fin, as shown in Figure 3, having a fin-shape and a connection area disposed on a top face for connection of said fin to said surfboard.  Said plurality of lights are positioned on said lower outer surface and are directed away from said lower outer surface, as shown in Figures 2 and 3.  A power supply, defined as Part #160, is in communication with said plurality of lights, as shown in Figure 3.  On lines 1-6 of column 2, Brodsky indicates that the scope of the invention includes a variety of devices that include both surfboards and fins.  A paddleboard is a type of water sports board or surfboard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky in view of Huang (US 2009/0042467 A1).
Brodsky, as set forth above, discloses all of the features claimed except for the use of a power source that is positioned within said fin, and a fin with a body defining a center aperture portion, with an insert that is removably positioned into said center aperture portion.
Huang discloses a fin for a surfboard, as shown in Figures 1-2, that is comprised of a fin body, defined as Part #10, having a connection area disposed on a top face for connection of said fin to a surfboard, as shown in Figure 1, and a center aperture portion, as shown in Figure 1, with an insert in the form of a power supply device, defined as Part #24, that is positioned within said center aperture portion, as shown in Figure 2.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a fin body with a center aperture portion for housing a power supply device, as taught by Huaug, in combination with the fin for a water sports board as disclosed by Brodsky for the purpose of providing a fin with a power supply insert for powering one or more lights in order to facilitate the electrical connection of said one or more lights to a power supply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harrison et al. (US 2018/0162498 A1) discloses a watersport board with a translucent fin having a light that is disposed within said fin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


February 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617